Citation Nr: 1530372	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-01 521	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right upper extremity cervical radiculopathy. 

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for pes cavus, claimed as talipes valgus. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  While the Veteran entered a notice of disagreement as to seven issues denied in such rating decision, which were addressed in the statement of the case, he limited his appeal in his VA Form 9 to the four listed on the title page of this decision.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  At the time of such submission, the Veteran reported an address on [redacted] in [redacted], Georgia.  In July 2014, the Veteran responded to a questionnaire regarding his dependents that was sent to an address in [redacted], Georgia.  However, subsequent VA communication to the Veteran regarding his requested hearing at the [redacted] address was returned as undeliverable and the Post Office noted a new address on [redacted] in [redacted], Georgia.  Despite such notification, an April 2015 letter informing the Veteran that his requested Board hearing had been scheduled for May 2015 was sent to the [redacted] address and was returned as undeliverable with a note indicating that the Veteran did not reside at such address.  Therefore, while the RO had been informed by the Post Office that the Veteran had a new address, notice of his Board hearing was sent to an old address.  Therefore, a remand is necessary in order to ascertain the Veteran's current address and, thereafter, schedule him for his requested Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

After ascertaining the Veteran's current address, schedule him for a Board hearing before a Veterans Law Judge sitting at the RO.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




